Fourth Court of Appeals
                                      San Antonio, Texas
                                               July 7, 2016

                                          No. 04-16-00424-CV

                              IN RE RPH CAPITAL PARTNERS, LP

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On June 30, 2016, Relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than July 22, 2016. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on July 7, 2016.




                                                      PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2016-CI-05251, styled Peridot Joint Venture, Millennium Exploration
Company, LLC and Richard Monroy v. RPH Capital Partners, LP, pending in the 57th Judicial District Court,
Bexar County, Texas, the Honorable Antonia Arteaga presiding.